DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
An amendment to the specification was received on 05/09/22. This amendment is NOT acceptable and has NOT been entered. Specifically, the examiner notes that amendments to the specification must be made to the specification of record as previously filed by the applicant. The amendment as filed on 05/09/22 appears to amend the Patent Application Publication as it references a paragraph number [0020] which is not present in the specification as filed by applicant on 06/27/16. Applicant is reminded that all amendments made to the specification must reference the specification as filed on 06/27/16.
The disclosure/specification as filed on 06/27/16 is objected to because of the following informalities:
Page 6, Line 3, replace “61conatiner” with “61 container”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the contents of the salad dressing container compartments may be separated….” However, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). I.e., it is indefinite and unclear as to whether the limitations which follow “may be” are actually being claimed as part of the invention or whether they are intended use/optional limitations. I.e., it is indefinite and unclear as to whether the “a flexible closure” is actually being claimed as part of the invention as it follows the optional limitation of “may be.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2800463 (Bouhadjeb) in view of U.S. Patent No. 5,794,819 (Smith).
Regarding Claims 1 and 2, Bouhadjeb teaches: Claim 1 – a Salad Dressing Preparation and Storage Container device (4), wherein the device comprises a divided container (4) having two adjoined compartments (3A and 3B) in the form of a first compartment (3A) and second compartment (3B), the first compartment (3A) for oil, and the second compartment (3B) for vinegar (acid), wherein said first compartment (3A) is volumetrically greater than said second compartment (3B) by a ratio established for the vinaigrette salad dressing, and wherein said container device is specifically adapted for the mixing of the oil and vinegar contents to occur for preparing vinaigrette salad dressing (the invention being for “salad dressing” as stated in the title of the invention), the divided container is designed to be sold prefilled with oil and vinegar (the invention being for “salad dressing” as stated in the title of the invention; the invention being designed for oil and vinegar as described in the translation of the specification; the examiner notes that the limitation “designed to be sold” does not actually change the structure as claimed, it merely sets forth an intended use/capability of the invention as claimed with nothing stopping a user from “pre-filling” the device with oil and vinegar), and the contents of the salad dressing container may be separated by a flexible closure with form fitting plugs adapted to seal the compartments (the examiner notes that as explained in the 112(b) rejection above, the phrase “may be” means that the “a flexible closure and form fitting plugs” are merely “optional”, and therefore Bouhadjeb does not explicitly need to teach this limitation; additionally, taking the “a flexible closure” as the “intended use” of the device, there is also nothing stopping a user from placing a “flexible closure” into the device of Bouhadjeb), (Figures 1-4); Claim 2 - wherein the volumetric ratio of said first compartment (3A) to said second compartment (3B) is approximately three to one (In the attached translation, page 3, the 5th full paragraph states that the oil compartments is 12 times larger than compartment 3C and the vinegar compartment is 4 times bigger than compartment 3C, and thus the ratio of oil to vinegar is 3:1), (Figures 1-4).
Bouhadjeb does not teach: wherein the divided container comprises threads adapted to mate with threads formed in a fluted container lid (Claim 1). However, Smith teaches: Claim 1 – a divided container (20), wherein the divided container (20) comprises threads adapted to mate with threads formed in a fluted container lid (30), (Figures 1-8). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Bouhadjeb to have wherein the divided container comprises threads adapted to mate with threads formed in a fluted container lid (Claim 1) as taught by Smith as it represents the simple substitution of one known element (the lid (30) of Smith) for another (the lid (5) of Bouhadjeb) to obtain the predictable result of having a more secure and easier to operate lid.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2800463 (Bouhadjeb) in view of U.S. Patent No. 5,794,819 (Smith), and further in view of U.S. Patent Application Publication No. 2015/0050405 (Trager et al.).
Regarding Claim 3, Bouhadjeb as modified by Smith teaches the device as described above, but does not teach: wherein the container is supplied pre-filled with the oil and vinegar components and includes a compartment sealing means to keep the oil and vinegar separated until they are used by the consumer (Claim 3). However, Trager et al. teaches: Claim 3 – wherein it is well known to prefill a compartmented container (102) to include a compartment sealing means in the form of a foil cover (416) to prevent the contents of each of the compartments from being prematurely mixed, (Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Bouhadjeb as modified by Smith to have wherein the container is supplied pre-filled with the oil and vinegar components and includes a compartment sealing means to keep the oil and vinegar separated until they are used by the consumer (Claim 3) as taught by Trager et al. for the purposes of allowing the compartments of Bouhadjeb to be prefilled for ease of use and for preventing the contents of the divided compartments of Bouhadjeb being mixed until the seal is removed for use.

Response to Arguments
The applicant argues:
“However, Bouhadjeb nowhere describes the divided container comprises threads adapted to mate with threads formed in a fluted container lid and the divided container is designed to be sold pre-filled with oil and vinegar. Further, Bouhadjeb nowhere describes the contents of the salad dressing container compartments may be separated by a flexible closure with form fitting plugs adapted to seal the compartments, as described in the amended independent claim 1. (See Page 12 of the Applicant’s Arguments)”
However, the examiner first notes that U.S. Patent No. 5,794,819 (Smith) has been provided above to teach fluted lids for containers; wherein the examiner posits that it would have been well known for one of ordinary skill in the art place these fluted lids on the container of Bouhadjeb. Additionally, several other references such as U.S. Patent No. 4,148,417, No. 5,921,440 and PG Pub No. 2016/00667749 all teaching that fluted container lids are extremely well known. 
Additionally, with regards to “a flexible closure with form fitting plugs”, the examiner notes that this limitation has been written in an optional format which raises 112(b) issues as noted above. Based on the 112(b) as described above, the examiner notes that there is nothing stopping Bouhadjeb from meeting this limitation as: 1. The “a flexible closure” is not required; and 2. The “a flexible closure” is only written as an “intended use” of the container and thus there is nothing in Bouhadjeb which stops any type of “a flexible closure” from being inserted into the container of Bouhadjeb. 
The applicant additionally argues:
“However, Trager fails to teach or suggest the aspect of the container is supplied pre-filled with the oil and vinegar components and includes a compartment sealing means to keep the oil and vinegar separated until they are used by the consumer, as presented in Applicant’s claim 3. (See Page 15 of the Applicant’s Arguments)”
However, the examiner notes that this argument has been presented against Trager alone, wherein the rejection was made with Bouhadjeb in view of Trager; wherein Bouhadjeb teaches oil and vinegar being placed within a container and Trager teaches the use of foil covers within prefilled containers. Thus, applicant’s arguments against the reference of Trager alone are not found to be persuasive as it ignores the existence of Bouhadjeb.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner additionally notes that should applicant make the details of the “a flexible closure with form fitting plugs” being positively claimed within claim 1, this would place claim 1 into condition for allowance. For example, modifying claim 1 as follows would result in claim 1 being allowable:
Claim 1, Line 10, before “the contents” add “a flexible closure with form fitting plugs,”
Claim 1, Line 11, replace “may be separated by a” with “configured to be separated by the”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649